FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         May 18, 2016

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                         No. 16-1035
                                                 (D.C. No. 1:15-CR-00078-RM-1)
ADALBERTO CESAR                                             (D. Colo.)
PARTIDA-HERNANDEZ,

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before HARTZ, O’BRIEN, and McHUGH, Circuit Judges.


      Pursuant to a plea agreement containing a waiver of his right to appeal,

Adalberto Partida-Hernandez pleaded guilty to five drug charges and a firearm

charge. Before sentencing, however, he wrote to the district court, complaining that

his counsel had not followed through on promises and was ignoring him. Construing

the letter as a request to withdraw the plea, the court denied withdrawal. It then

sentenced Mr. Partida-Hernandez to concurrent sentences of 37 months’

*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
imprisonment (the bottom of the Guidelines range) on each drug charge, and a

consecutive sentence of 60 months’ imprisonment on the firearms charge.

Notwithstanding his appeal waiver, Mr. Partida-Hernandez appealed. The

government has moved to enforce the waiver under United States v. Hahn, 359 F.3d
1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

      Hahn sets forth three factors to evaluate an appeal waiver: “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325. In

response to the motion, Mr. Partida-Hernandez (who is represented by new counsel

on appeal) disputes each Hahn factor on the ground of ineffective assistance of

counsel.

      “[A] defendant must generally raise claims of ineffective assistance of counsel

in a collateral proceeding, not on direct review.” United States v. Porter, 405 F.3d
1136, 1144 (10th Cir. 2005); see also United States v. Edgar, 348 F.3d 867, 869

(10th Cir. 2003) (same). This is because “[a] factual record must be developed in

and addressed by the district court in the first instance for effective review. Even if

evidence is not necessary, at the very least counsel accused of deficient performance

can explain their reasoning and actions, and the district court can render its opinion

on the merits of the claim.” United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir.

1995) (en banc) (footnote omitted)


                                          -2-
      “This rule applies even where a defendant seeks to invalidate an appellate

waiver based on ineffective assistance of counsel.” Porter, 405 F.3d at 1144;

see also Hahn, 359 F.3d at 1327 n.13 (“Generally, we only consider ineffective

assistance of counsel claims on collateral review. Our holding today does not disturb

this longstanding rule.” (citation omitted)). When a defendant offers “no argument

supporting a reason to depart from our general practice,” we have declined to

consider ineffective-assistance claims on direct appeal. Porter, 405 F.3d at 1144.

      At sentencing, the court addressed Mr. Partida-Hernandez’s allegations and

explained why his concerns about counsel’s performance did not justify allowing the

withdrawal of the plea. But we are not convinced that this colloquy adequately

developed the record as to potential claims of ineffective assistance of counsel in

negotiating the plea or the waiver. See Galloway, 56 F.3d at 1240. Moreover, before

this court, Mr. Partida-Hernandez fails to offer any argument to support a departure

from the general practice. We therefore decline to decide his ineffective-assistance

claims in this appeal.

      Mr. Partida-Hernandez having offered no other challenge to the motion to

enforce, the motion is granted and this matter is dismissed, without prejudice to

Mr. Partida-Hernandez raising allegations of ineffective assistance of counsel in

collateral proceedings.


                                               Entered for the Court
                                               Per Curiam


                                         -3-